Case 20-03142-KRH         Doc 72 Filed 08/08/21 Entered 08/09/21 00:11:41               Desc Imaged
                               Certificate of Notice Page 1 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      (Richmond Division)



    In re:
                                                              Chapter 7
    LeClairRyan PLLC,
                                                              Case No. 19-34574 (KRH)
                 Debtor.
    ________________________________

    Lynn L. Tavenner, as Chapter 7 Trustee,

                     Plaintiff,

    v.                                                        Adv. Proc. No. 20-03142 (KRH)

    ULX Partners, LLC and UnitedLex
    Corporation,

                     Defendants.


                                  AGREED STIPULATION AND ORDER

             The Parties, plaintiff Lynn L. Tavenner, as Chapter 7 Trustee (the “Plaintiff”) and

    defendants ULX Partners, LLC and UnitedLex Corporation (collectively, the “Defendants”),

    by their respective counsel, and subject to approval by the Court, stipulate and agree to the

    following:

             1.    On July 20, 2021, this Court entered an Order [Docket No. 58] requiring the

    Defendants to file their Answer(s) to the original Complaint [Docket No. 4] (the “Original

    Complaint”) in this matter no later than August 10, 2021 (the “Answer Order”).
    _____________________________________
    Thomas J. McKee, Jr. (VSB No. 68427)
    Greenberg Traurig LLP
    1750 Tysons Boulevard, Suite 1000
    McLean, Virginia 22102
    Telephone: (703) 749-1300
    Fax: (703) 749-1301
    Email: mckeet@gtlaw.com
    Counsel for ULX Partners, LLC and UnitedLex Corporation
Case 20-03142-KRH           Doc 72 Filed 08/08/21 Entered 08/09/21 00:11:41                 Desc Imaged
                                 Certificate of Notice Page 2 of 7


           2.          On July 22, 2021, counsel for the Plaintiff informed the Defendants and this

    Court that the Plaintiff intends to file a Motion for Leave to File an Amended Complaint in this

    matter (the “Anticipated Motion for Leave”) in order for such motion to be heard by this

    Court at the next Omnibus Hearing of August 19, 2021.

           3.          In light of the Anticipated Motion for Leave, the Parties agree, subject to the

    Court’s approval, that the Defendants’ deadline to file their answer(s) to the Original Complaint

    as set forth in the Answer Order is vacated and that the following shall instead apply:

                  i.   In the event the Plaintiff opts against filing the Anticipated Motion for Leave,

                       then the Plaintiff shall file a Notice of Answer Deadline with the Court

                       indicating that Defendants will file their answer(s) to the Original Complaint no

                       later than August 24, 2021.

                 ii.   In the event the Plaintiff files the Anticipated Motion for Leave and the Court

                       denies such Motion, leaving the Original Complaint as the operative complaint

                       in this matter, then Defendants shall file their answer(s) to the Original

                       Complaint no later than fourteen (14) calendar days after entry of the Court’s

                       Order denying the Anticipated Motion for Leave.

                iii.   In the event the Plaintiff files the Anticipated Motion for Leave and the Court

                       grants such Motion permitting the filing of an Amended Complaint, or if

                       Defendants and/or their counsel consent in writing to the relief requested in the

                       Anticipated Motion on or before August 5, 2021 (the “Written Consent”), then

                       Defendants shall file (i) their answer(s) to the Amended Complaint or (ii) any

                       other response to the Amended Complaint as permitted by the Bankruptcy

                       Code, any rule, statute, or as otherwise authorized by the Bankruptcy Court, no

                       later than twenty-one (21) calendar days after either the entry of the Court’s


                                                       2
Case 20-03142-KRH       Doc 72 Filed 08/08/21 Entered 08/09/21 00:11:41              Desc Imaged
                             Certificate of Notice Page 3 of 7


                   Order granting the Anticipated Motion for Leave or the Written Consent, or by

                   such other time as may be ordered by the Court.



    Dated: July 30, 2021

    Respectfully submitted,



    _/s/ Thomas J. McKee, Jr.____________             _/s/ Erika L. Morabito__________________
    David G. Barger (VSB No. 21652)                   Erika L. Morabito (VSB No. 44369)
    Thomas J. McKee, Jr. (VSB No. 68427)              Brittany J. Nelson (VSB No. 81734)
    Greenberg Traurig, LLP                            QUINN EMANUEL URQUHART &
    1750 Tysons Boulevard, Suite 1000                 SULLIVAN LLP
    McLean, Virginia 22102                            1300 I Street, N.W., Suite 900
    Telephone: (703) 749-1300                         Washington, DC 20005
    Facsimile: (703) 749-1301                         Telephone: (202) 538-8334
    Email: bargerd@gtlaw.com                          Email: erikamorabito@quinnemanuel.com
            mckeet@gtlaw.com                                   brittanynelson@quinnemanuel.com

    and                                               Special Counsel to Plaintiff

    J. Gregory Milmoe (admitted pro hac vice)
    Greenberg Traurig, LLP
    One International Place, Suite 2000
    Boston, MA 02110
    Telephone: (617) 310-6064
    Email: milmoeg@gtlaw.com

    Counsel to Defendants



    SO ORDERED, this _____ day of ____________, 2021:
                                Aug 5 2021

                                /s/ Kevin R Huennekens
                                ____________________________________
                                THE HONORABLE KEVIN R. HUENNEKENS
                                UNITED STATES BANKRUPTCY JUDGE

                                Entered On Docket: Aug 6 2021




                                                  3
Case 20-03142-KRH       Doc 72 Filed 08/08/21 Entered 08/09/21 00:11:41                  Desc Imaged
                             Certificate of Notice Page 4 of 7



                     LOCAL BANKRUPTCY RULE 9022-1(C) CERTIFICATION

           I hereby certify that the foregoing has either been endorsed by or served upon all
    necessary parties.




                                              _/s/ Thomas J. McKee, Jr.____________
                                              Thomas J. McKee, Jr. (VSB No. 68427)
                                              Greenberg Traurig, LLP
                                              1750 Tysons Boulevard, Suite 1000
                                              McLean, Virginia 22102
                                              Telephone: (703) 749-1300
                                              Facsimile: (703) 749-1301
                                              Email: mckeet@gtlaw.com

                                              Counsel to Defendants




                                                    4
Case 20-03142-KRH      Doc 72 Filed 08/08/21 Entered 08/09/21 00:11:41   Desc Imaged
                            Certificate of Notice Page 5 of 7


    Service List

    David G. Barger (VSB No. 21652)
    Thomas J. McKee, Jr. (VSB No. 68427)
    Greenberg Traurig, LLP
    1750 Tysons Boulevard, Suite 1000
    McLean, Virginia 22102
    Telephone: (703) 749-1300
    Facsimile: (703) 749-1301
    Email: bargerd@gtlaw.com
           mckeet@gtlaw.com
    Counsel to Defendants

    J. Gregory Milmoe (admitted pro hac vice)
    Greenberg Traurig, LLP
    One International Place, Suite 2000
    Boston, MA 02110
    Telephone: (617) 310-6064
    Email: milmoeg@gtlaw.com
    Counsel to Defendants

    Erika L. Morabito (VSB No. 44369)
    Brittany J. Nelson (VSB No. 81734)
    QUINN EMANUEL URQUHART & SULLIVAN LLP
    1300 I Street, N.W., Suite 900
    Washington, DC 20005
    Telephone: (202) 538-8334
    Email: erikamorabito@quinnemanuel.com
            brittanynelson@quinnemanuel.com
    Counsel to Lynn L. Tavenner, Chapter 7 Trustee




                                                5
       Case 20-03142-KRH                     Doc 72 Filed 08/08/21 Entered 08/09/21 00:11:41                                              Desc Imaged
                                                  Certificate of Notice Page 6 of 7
                                                               United States Bankruptcy Court
                                                                Eastern District of Virginia
Tavenner, as Chapter 7 Trustee,
      Plaintiff                                                                                                         Adv. Proc. No. 20-03142-KRH
ULX Partners, LLC,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0422-7                                                   User: baumgartn                                                             Page 1 of 2
Date Rcvd: Aug 06, 2021                                                Form ID: pdford9                                                           Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 08, 2021:
Recip ID                 Recipient Name and Address
                       + J. Gregory Milmoe, Greenberg Traurig, LLP, One International Place, Suite 2000, Boston, MA 02110-2612

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 08, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 6, 2021 at the address(es) listed
below:
Name                               Email Address
Brittany Jane Nelson
                                   on behalf of Plaintiff Lynn L. Tavenner as Chapter 7 Trustee brittanynelson@quinnemanuel.com,
                                   erikamorabito@quinnemanuel.com

David G. Barger
                                   on behalf of Defendant ULX Partners LLC bargerd@gtlaw.com, subzwaria@gtlaw.com

David G. Barger
                                   on behalf of Defendant UnitedLex Corporation bargerd@gtlaw.com subzwaria@gtlaw.com

Erika L. Morabito
                                   on behalf of Plaintiff Lynn L. Tavenner as Chapter 7 Trustee erikamorabito@quinnemanuel.com,
                                   brittanynelson@quinnemanuel.com;haliciadraughn@quinnemanuel.com

Thomas John McKee, Jr.
                                   on behalf of Defendant UnitedLex Corporation mckeet@gtlaw.com smedsa@gtlaw.com
     Case 20-03142-KRH            Doc 72 Filed 08/08/21 Entered 08/09/21 00:11:41                      Desc Imaged
                                       Certificate of Notice Page 7 of 7
District/off: 0422-7                                    User: baumgartn                                     Page 2 of 2
Date Rcvd: Aug 06, 2021                                 Form ID: pdford9                                   Total Noticed: 1
Thomas John McKee, Jr.
                          on behalf of Defendant ULX Partners LLC mckeet@gtlaw.com, smedsa@gtlaw.com


TOTAL: 6
